Title: To Alexander Hamilton from James McHenry, 15 June 1799
From: McHenry, James
To: Hamilton, Alexander


War Department, June 15, 1799. “I received by yesterdays mail, three letters of the 12, and by the mail of this morning, two letters of June 14th instant.… The idea is undoubtedly correct respecting the keeping an extra supply of Clothing at the remote posts. It is not unknown to you, that from circumstances which I could not controul, even the quantity of Cloathing necessary for the old establishment, was not procured last year; that from an absolute deficiency of White Cloth (for Vests and overalls) within the United States the Contracts for these articles utterly failed, and that the utmost exertions may not possibly do more than enable us to keep pace with the demand for the recruiting service now that the spring arrivals have furnished the materials. I shall exert all the authority and power I possess to equalize the supplies to our wants. I think it right that the Commandants of Regiments should be made acquainted with the circumstances which have and may yet occasion some temporary delays.… Money will always be forwarded for the recruiting service when called for and the pay of the recruits immediately transmitted after their pay and Muster Rolls are received; or if you require it a Sum of money on account will be lodged in the hands of the respective regimental Paymasters for this purpose to be applied after the Musters.”
